NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
     parties in the case and its use in other cases is limited. R. 1:36-3.




                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-1695-16T1



IN THE MATTER OF FAHEEM MURPHY,
DEPARTMENT OF HUMAN SERVICES.


           Submitted May 2, 2018 – Decided June 15, 2018

           Before Judges Alvarez and Nugent.

           On appeal from the New Jersey Civil Service
           Commission, Docket No. 2016-3928.

           Nash Law Firm, LLC, attorneys for appellant
           Faheem Murphy (William A. Nash, on the brief).

           Gurbir S. Grewal, Attorney General, attorney
           for respondent Civil Service Commission
           (George N. Cohen, Deputy Attorney General, on
           the statement in lieu of brief).

           Gurbir S. Grewal, Attorney General, attorney
           for respondent Ann Klein Forensic Center,
           Department of Human Services (Melissa Dutton
           Schaffer, Assistant Attorney General, of
           counsel; Emily M. Bisnauth, Deputy Attorney
           General, on the brief).

PER CURIAM

     Faheem Murphy, who had been employed as a senior medical

security officer at the Ann Klein Forensic Center, Department of
Human Services, appeals from the November 30, 2016 denial of

reconsideration by the Civil Service Commission (Commission).         The

underlying order denied Murphy's request for a hearing regarding

his removal from employment on September 1, 2015.

     Two final notices of disciplinary action (FNDA) were issued

regarding Murphy's criminal charges of fourth-degree obstructing

administration of law or other governmental function, N.J.S.A.

2C:29-1(a), his failure to report the arrest on the charges, and

subsequent   conviction.   Defendant   properly   and   timely     filed

appeals of the first two FNDAs, however, he did not respond to the

third and final FNDA removing him from employment.      Accordingly,

since no timely appeal was made of the third FNDA, Murphy's

petition seeking a hearing was denied as untimely and the first

two appeals were dismissed as moot. After our review of the record

and relevant law, we affirm.

     Defendant grounded his application for reconsideration on

questions regarding the mailing of the third FNDA.      On January 9,

2016, delivery was attempted, but the certified mail was eventually

returned to the appointing authority.     The first two FNDAs had

been served in the same manner——by ordinary mail and certified

mail return receipt requested. Although Murphy never signed return

receipt for any of the notices, none of the three ordinary mailings

were returned as undeliverable. All were sent to the same address.

                                2                                A-1695-16T1
       Because the Deputy Attorney General handling the file had not

received an appeal of the third FNDA, he                  contacted Murphy's

counsel.      Attached to that inquiry was the third FNDA, which was

mailed on February 25, 2016.                On February 29, 2016, Murphy's

counsel responded that he would look into the matter.

       On March 30, 2016, the Deputy again asked whether a third

appeal had been timely filed.          Receiving no reply, the appointing

authority on April 7, 2016, moved to dismiss the appeal as moot.

Murphy objected and filed an appeal of the third FNDA the following

day.     On    April   27,   2016,    the    Commission   issued     a   decision

dismissing      the    appeal   as    untimely.         The   application       for

reconsideration followed.

       Murphy's certification acknowledged that the mailing had been

sent to the correct address.            He claimed that he received the

third FNDA from his attorney on April 21, 2016, and filed an appeal

the following day.         He neither admitted nor denied that he had

received the third FNDA prior to that date.

       Citing to N.J.A.C. 4A:2-1.6(b), the Commission observed that

it could not reconsider prior decisions unless the moving party

demonstrated a clear material error, presented new evidence, or

offered additional information that would alter the outcome not

included in the original proceeding. The Commission noted Murphy's

disciplinary      action     was     controlled    by     N.J.S.A.       11A:2-13.

                                        3                                  A-1695-16T1
Furthermore, N.J.A.C. 4A:2-2.8 established a twenty-day limit for

appeals, which is jurisdictional and cannot be relaxed.    Mesghali

v. Bayside State Prison, 334 N.J. Super. 617, 622 (App. Div. 2000).

As the Commission went on to state:

          [Murphy] does not dispute that the certified
          mail was sent to his home. . . .         [H]e
          acknowledges that notice was left at his home
          and no one was there to receive the FNDA. The
          petitioner cannot benefit from refusing to
          pick up the certified mail at the post office
          when he clearly received notice of the
          attempted delivery. . . .     [T]he certified
          mail was returned to the appointing authority
          on February 4, 2016.          Therefore, the
          petitioner should have filed his appeal no
          later than February 24, 2016.

               Regardless, the appointing authority
          indicates that its ordinary practice is to
          send the FNDA by both certified and regular
          mail when an employee is not on duty.      The
          record in this matter does not indicate that
          the regular mail containing the FNDA was
          returned.   There is a presumption that mail
          correctly addressed, stamped and mailed was
          received by the party to whom it was
          addressed. See SSI Medical Services, Inc. v.
          State Department of Human Services, 146 N.J.
          614 (1996); Szczesny v. Vasquez, 71 N.J.
          Super. 347, 354 (App. Div. 1962); In the
          Matter of Joseph Bahun, Docket No. A-1132-
          00T5F (App. Div. May 21, 2001). Although the
          appellant submits an affidavit, he does not
          specifically state that he did not receive the
          FNDA by regular mail or that it was his first
          time receiving the FNDA when it was handed to
          him by his attorney. Given the foregoing and
          the appointing authority's undisputed method
          of service of the petitioner's other two FNDAs
          by certified and regular mail, the petitioner
          has not persuasively rebutted the presumption.

                                4                           A-1695-16T1
           It is emphasized that even though one of the
           prior FNDAs sent by certified mail was
           returned as undeliverable, the petitioner
           timely appealed that removal.

                Furthermore,     N.J.A.C.     4A:2-2.8(a)
           provides that "an appeal from a [FNDA] must
           be filed within [twenty] days of receipt of
           the Notice by the employee. Receipt of the
           Notice on a different date by the employee's
           attorney or union representative shall not
           affect this appeal period."      Although the
           critical issue regarding this regulatory
           provision is when the petitioner received the
           notice, it cannot be ignored that the
           petitioner's attorney had notice of the third
           removal on February 29, 2016 when he responded
           to Hahn. He was again contacted on March 30,
           2016.   It is suspect that the petitioner's
           attorney   would  not   have   conveyed   this
           information to the petitioner at any time
           during this time period. Thus, the filing of
           the petitioner's appeal on April 22, 2016 was
           not made within a reasonable time. As noted
           above, if the appointing authority fails to
           provide the employee with a FNDA, an appeal
           may be made within a reasonable time.      See
           N.J.S.A. 11A:2-15 and N.J.A.C. 4A:2-2.8.

     The   Commission   correctly       concluded   no   material     error

occurred, and no new evidence was presented which would change the

outcome of this case.    There was no basis upon which to grant

reconsideration of the Commission's prior decision.

     On appeal, Murphy argues only that there was insufficient

evidence that the third FNDA was correctly addressed to the

appellant, that proper postage affixed to it, that the return

address was correct, and that the mailing of the third FNDA was


                                    5                               A-1695-16T1
deposited in a proper mail receptacle.         A certification was

submitted by the appointing authority that standard practice is

to mail FNDAs by ordinary and certified mail.

     It is undisputed that Murphy appropriately filed appeals of

the first and second notice he received while not acknowledging

receipt of the registered mailings. Nothing in the record suggests

he did not receive the third FNDA since the same procedure was

followed.   We consider this argument to be so lacking in merit as

to not warrant much discussion in a written decision.     R. 2:11-

3(e)(1)(E).

     Murphy   has   not   established   that     the   Commission's

determination was arbitrary, capricious, or unreasonable, or that

it lacked fair support in the record as a whole.         Karins v.

Atlantic City, 152 N.J. 532, 540 (1998).   The strong presumption

of reasonableness attached to a decision of the Commission is

warranted in this case.   In re Carroll, 339 N.J. Super. 429, 437

(App. Div. 2001).

     Affirmed.




                                 6                          A-1695-16T1